OPINION — AG — **** STATUS AND AUTHORITY OF TEMPORARY ADDITIONAL MEMBERS OF A BOARD OF EDUCATION **** A TEMPORARY ADDITIONAL MEMBERS OF A BOARD OF EDUCATION OF A SCHOOL DISTRICT HAVING MORE THAN FIFTY THOUSAND AVERAGE DAILY ATTENDANCE SERVING PURSUANT TO LAWS 1972, CH. 216
(70 Ohio St. 1972 Supp. 5-107A [70-5-107A],) HAS THE RIGHT TO VOTE AS OTHER MEMBERS OF THE BOARD. UNDER LAWS 1972, CH. 216, WITH RESPECT TO A SCHOOL DISTRICT HAVING MORE THAN FIFTY THOUSAND AVERAGE DAILY ATTENDANCE, WHERE UNDER THE STAGGERED TERM SYSTEM AN ELECTION IS HELD IN JANUARY OF A YEAR TO FILL THE POSITION OF BOARD MEMBER TO REPRESENT AN ELECTION DISTRICT NO MEMBER MAY CONTINUE TO SERVE ON THE BOARD WHICH RESIDES IN SUCH DISTRICT FOLLOWING THE ELECTION OTHER THAN THE PERSON DULY ELECTED TO FILL THE POSITION, NOTWITHSTANDING THE PROVISIONS OF LAW PROVIDING FOR TEMPORARY ADDITIONAL MEMBERS PRIOR TO SUCH ELECTION YEAR. (JOE C. LOCKHART)